Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response the Applicant’s amendment filed on 3/11/2021
Claims 1-22 have been submitted for examination
Claims 1-22 have been allowed
Allowable Subject Matter
1.	Claims 1- 22 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to transferring data includes determining, by a first device, a data check field of a data frame based on a predetermined identification field and a plurality of data bits, wherein the predetermined identification field represents at least one of a content, source or target of the plurality of data bits; and transmitting, by the first device to a second device, the data frame comprising the plurality of data bits and the data check field without directly transmitting the predetermined identification field. 

The prior art of record for example Sharffer teaches detecting and correcting address errors in a memory system. In the memory system, a memory device generates an error-detection code based on an address transmitted via an address bus and transmits the error-detection code to a memory controller. The memory controller transmits an error indication to the memory device in response to the error-detection code. The error indication causes the memory device to remove the received address and prevent a memory operation


However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are the detailed cited lifting factor structure)  
“A method of operating an integrated circuit, the method comprising: performing a read operation comprising receiving a read address on a bus, decoding the received read address to produce a decoded read address, wherein the decoded read address comprises one or more hardware selection signals; accessing data from a memory location using the one or more hardware selection signals of one or more hardware selection signals of the decoded read address, and transmitting the read data check field on the bus.”.
	Claims 2-10, 21 and 22 depend from claim 1, are also allowable.
	Claims 11 and 18 are allowable for the same reasons as per Claim 1.
	Claims 12-17 depend from claim 11, are also allowable.
	Claims 19-20 depend from claim 18, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.